AMENDMENT NO. 1
TO
AMENDED AND RESTATED DECLARATION OF TRUST


IMPAC CAPITAL TRUST #4
 
This AMENDMENT NO. 1 to AMENDED AND RESTATED DECLARATION OF TRUST (this
“Amendment”), dated and effective as of July 14, 2009, is entered into by
Wilmington Trust Company,  as Institutional Trustee (the "Institutional
Trustee"), Impac Mortgage Holdings, Inc., a Maryland corporation (the “Company”)
as Holder of the Common Securities, and Holders of a Majority in liquidation
amount of the Capital Securities.  Terms not otherwise defined herein shall have
the respective meanings ascribed to them in the Amended and Restated Declaration
of Trust dated October 18, 2005 (the “Declaration”) and the Indenture dated as
of October 18, 2005 between the Company and Wilmington Trust Company, as Trustee
(the “Indenture”), as applicable.
 
WHEREAS, the parties desire to amend the Declaration pursuant to the
requirements of Section 11.1 therein to:
 
(a)           allow for the surrender of (i) Capital Securities held by the
Sponsor or any of its Affiliates, and (ii) Common Securities proportionate to
the Capital Securities surrendered pursuant to clause (i), and in exchange
receive a principal amount of Debentures equal to the respective liquidation
amount of the Capital Securities and Common Securities so surrendered so that
pursuant to Section 2.09 of the Indenture the principal amount of Debentures so
issued in exchange may then be surrendered to the Trustee (as defined in the
Indenture) for cancellation,
 
(b)           allow the Holder of the Common Securities or the obligor under the
Indenture  to purchase outstanding Capital Securities, and
 
(c)           terminate any right by the Sponsor to defer interest payments on
the Capital Securities;
 
WHEREAS, pursuant to Section 11.1(a), among other requirements, the Declaration
may only be amended by a written instrument approved and executed by the
Institutional Trustee and the Holders of a Majority in liquidation amount of the
Common Securities, and pursuant to Section 11.1(c), no amendment shall be made
unless Holders of a Majority in liquidation amount of the Capital Securities
shall have consented to such amendment;
 
WHEREAS, there are 20,000 Capital Securities of the Trust issued and
outstanding;
 
WHEREAS, the Company is the Sponsor of the Trust and holds all of the
outstanding 620 Common Securities of the Trust;
 
WHEREAS, the Trust has purchased an aggregate of 9,000 of the Capital
Securities; and
 
WHEREAS, Section 3818 of Chapter 38 of Title 12 of the Delaware Code provides
that any interest acquired by the statutory trust shall be deemed canceled and
accordingly only 11,000 of the 20,000 Capital Securities are deemed outstanding.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties, intending to be legally bound hereby, amend the
Declaration and agree as follows:
 
1.             The Declaration is hereby amended by inserting in Article VI
thereof the following new Section 6.8:
 
“SECTION 6.8       Exchanges.
 
(a)           If at any time or from time to time the Sponsor or any of its
Affiliates or the Trust (in each case, a “Sponsor Affiliate”) is a Holder of any
Capital Securities, such Sponsor Affiliate may, at such Holder’s election,
surrender to the Institutional Trustee all or such portion of its Capital
Securities it Holds and, subject to compliance with Section 2.05 of the
Indenture, receive, in exchange therefor, a principal amount of Debentures equal
to the Liquidation Distribution of the Capital Securities so surrendered;
provided that, in the case of Capital Securities surrendered by the Trust, the
applicable amount of Debentures will be distributed to the Sponsor.  Such
election (i) shall be exercisable on any Business Day, provided that such
Business Day is not a record date or any day falling  between a record date and
a Distribution Payment Date (an "Exchange Date") by such Sponsor Affiliate
delivering to the Institutional Trustee a written notice of such election
specifying the Liquidation Distribution of Capital Securities with respect to
which such election is being made and the Exchange Date on which such exchange
shall occur, which Exchange Date shall be not less than ten (10) Business Days
after the date of receipt by the Institutional Trustee of such election notice
and (ii) shall be conditioned upon such Sponsor Affiliate having delivered or
caused to be delivered to the Institutional Trustee or its designee the Capital
Securities that are the subject of such election by 10:00 A.M. New York time, on
the Exchange Date on which such exchange is to occur.  After the exchange, such
Capital Securities surrendered in the exchange as aforesaid will be canceled and
will no longer be deemed to be outstanding and all rights of the Sponsor
Affiliate with respect to such Capital Securities will cease.
 
(b)           In the case of any exchange described in Section 6.8(a), on the
Exchange Date, the Sponsor Affiliate shall further surrender or cause to be
surrendered to the Institutional Trustee that amount of  Common Securities, and
the Institutional Trustee on behalf of the Trust shall, issue to the Sponsor
Affiliate or, in the case where Capital Securities are surrendered by the Trust,
the Sponsor Debentures for the Common Securities so surrendered, in the
principal amount of Debentures equal to the quotient of (i) the aggregate
Liquidation Distribution of the Capital Securities surrendered by the Sponsor
Affiliate pursuant to Section 6.8(a), divided by (ii) the aggregate Liquidation
Distribution of all Capital Securities outstanding immediately prior to such
exchange pursuant to Section 6.8(a). The Institutional Trustee shall cancel the
amount of Common Securities so contemporaneously surrendered by the Sponsor
Affiliate in exchange for Debentures as aforesaid and thereupon such surrendered
Common Securities shall no longer be deemed outstanding and all rights of the
Sponsor Affiliate with respect to such Capital Securities will cease.  The
Sponsor Affiliate shall deliver or cause to be delivered to the Institutional
Trustee or its designee contemporaneously with the Capital Securities
surrendered for exchange pursuant to Section 6.8(a) the required amount of
Common Securities to be exchanged. Upon their issuance, the Debentures so issued
pursuant to Sections 6.8(a) and 6.8(b) shall in all respects be governed by the
Indenture.”
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
2.             Paragraph 4(e)(v) of Annex I of the Declaration is deleted in its
entirety and replaced with the following:
 
“(v)           Subject to the foregoing and applicable law (including, without
limitation, United States federal securities laws), the Sponsor or any of its
subsidiaries may at any time and from time to time purchase outstanding Capital
Securities by tender, in the open market or by private agreement.”


3.             The Declaration is hereby amended as follows:
 
(a)           Section 2(e) of Annex I is deleted in its entirety and replaced
with the following:
 
“Distributions on the Securities will be cumulative, will accrue from the date
of original issuance, and will be payable quarterly in arrears on April 30, July
30, October 30, and January 30 of each year, commencing on January 30, 2006
(each, a “Distribution Payment Date”).  Distributions on the Securities must be
paid on the dates payable to the extent that the Trust has funds legally
available for the payment of such distributions in the Property Account of the
Trust.  The Trust’s funds available for Distribution to the Holders of the
Securities will be limited to payments received from the Debenture Issuer.”;
 
(b)           Section 1.1 of Article I is amended by deleting the definitions
“Deferred Interest” and “Extension Period”; and
 
(c)           all references to, and uses of, the terms “Deferred Interest” and
“Extension Period” in Sections 2(a), 2(f), 5.1, 6.7(c)(i)(B) and (C) and Annex
I, as applicable, as well as in the certificates for the Capital Securities
(whether issued or to be issued in the future), and any other section and
exhibit  that uses such terms but is not specifically identified herein, are
deleted.
 
4.             As amended as set forth in Paragraphs 1, 2 and 3 hereof, the
Declaration shall remain in full force and effect.
 
5.             This Amendment may be executed in any number of facsimile
counterparts, each of which shall be an original, but which together constitute
one and the same instrument.  This Amendment may be executed and delivered by
facsimile.  This Amendment is binding upon and shall inure to the benefit of the
parties hereto and their successors and assigns.
 
[SIGNATURE PAGE TO FOLLOW]
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment No. 1 to the
Declaration to be duly executed as of the day and year first above written.
 


 

 
Wilmington Trust Company,
   
As Institutional Trustee
       
By:
/s/ Michael G. Oller, Jr.    
Name:Michael G. Oller, Jr.
   
Title: Assistant Vice President

 
 
Impac Mortgage Holdings, Inc.
   
Holder of 620 Common Securities
       
By:
/s/ Ronald M. Morrison    
Name: Ronald M. Morrison
   
Title: Executive Vice President

 
 
Amster Trading Company
   
Holder of 8,000 Capital Securities
       
By:
/s/ Howard Amster    
Name: Howard Amster
   
Title: President

 
 
Ramat Securities Ltd.
   
Holder of 2,000 Capital Securities
       
By:
/s/ Howard Amster    
Name: Howard Amster
   
Title: Manager

 


Tamra F. Gould Trust u/a dated November 5, 2004
   
Holder of 1,000 Capital Securities
       
By:
/s/ Tamra Gould    
Name: Tamra Gould
   
Title:  Trustee

 
 
- 4 -

--------------------------------------------------------------------------------

 
 